*263CONCURRING OPINION
Graham, Presiding Judge:
I concur in the conclusion, but I am of opinion that the case should have been disposed of, in so far as the inclusion of the cost of container in the appraisement is concerned, on the stipulation of the parties, quoted in full in the majority opinion.
This definitely settles the question as to whether the $7.50, cost of the tin-lined container, was included by the appraiser in his appraisement of the beads. Paragraph 5 of this stipulation recites that it was not so included. Therefore no necessity exists for an examination of the papers to ascertain the facts in that regard, and the discussion thereon decides an issue not in the case.
It is true the Government argues that the stipulation was not intended to be conclusive in that regard. The parties should abide by their stipulation unless by further stipulation it be withdrawn or modified, which is not the case here. Progressive Fine Arts Co. v. United States, 18 C. C. P. A. (Customs) 306, T. D. 44506.